PER CURIAM.
This is an appeal from a circuit court order construing certain provisions of a will. Oral argument was not requested and the cause is before this court for decision on the briefs and the record.
By stipulation of the parties it was agreed that paragraphs two and twelve were the portions of the will that should be construed by the court. Under paragraph two, devises and bequests of property were made by the testator to two named brothers and two named sisters. Under paragraph twelve the testator expressed consideration for his other relatives and bestowed upon them his blessings for good health and hap*191piness, but said that his earthly goods were being divided among those who needed his monetary assistance most. The two brothers predeceased the testator, leaving no lineal descendants. There appears no intention in the will to substitute other persons in the place of the deceased devisees, and there was no residuary provision contained in the will.
The court decreed that the devises and gifts to these beneficiaries were to them as individuals and not as a class. See In re Eltzeroth’s Estate, Fla. 1955, 83 So.2d 772. The court determined that the gifts and devises to the brothers lapsed and that as to such devises and bequests the testator died intestate. See section 731.20, Florida Statutes, F.S.A. The court properly applied the cardinal rules of construction. No prejudicial error having been made to appear, the decree is affirmed.
Affirmed.
ALLEN, C. J., and KANNER and SHANNON, JJ„ concur.